NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            09-MAR-2021
                                            10:12 AM
                                            Dkt. 45 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

        JOSHUA K. PONCE, Claimant-Appellant/Appellee, v.
      KAJIMA USA, INC. doing business as HAWAIIAN DREDGING
 CONSTRUCTION COMPANY, INC., Employer-Cross-Appellant/Appellant,
              and LIBERTY MUTUAL INSURANCE COMPANY,
           Insurance Carrier-Cross-Appellant/Appellant


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
          (CASE NO. AB 2018-077(M); DCD NO. 2-17-07228)


              ORDER GRANTING MOTION TO DISMISS APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of Employer-Cross-Appellant/
Appellant Kajima USA, Inc. doing business as Hawaiian Dredging
Construction Company, Inc.'s and Insurance Carrier-Cross-
Appellant/Appellant Liberty Mutual Insurance Company's
January 12, 2021 Notice of Dismissal of Appeal, which the court
construes as a motion to dismiss the appeal under Hawai#i Rules
of Appellate Procedure Rule 42(b), the papers in support, the
record, and there being no opposition,
           IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed.
           DATED: Honolulu, Hawai#i, March 9, 2021.

                                    /s/ Keith K. Hiraoka
                                    Presiding Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge